Hooker, J.
The relator and one Reynolds were opposing candidates for the office of supervisor of one of the wards in the city of Manistee at the last election, held in April of the present year. The inspectors of election determined that the relator had received 187 votes, and his *126competitor 186 votes, and that the relator was elected. Upon a recount had at the instance of Reynolds, the common council determined that each candidate received 186 votes, and against the protest of the relator, who refused to take any part in the proceedings, determined by lot that Reynolds was elected. The relator now asks a mandamus to compel said council (which is the lawful board of canvassers) to issue a certificate of election to him.
The result hinges upon two ballots, — one which the council counted for Reynolds, and one which it refused to count for the relator. The only marks upon the former consisted of two parallel horizontal lines across the circle at the head of the Citizens’ ticket. A similar ballot was held unlawful in the case of Attorney General v. Glaser, 102 Mich. 405. As the effect of a rejection of this ballot would,have given the relator a majority, it is unnecessary to consider the propriety of the rejection of the other ballot. The writ should issue, but without costs. As the old council is functus officio, the certificate may issue by the present council.
The other Justices concurred.